PER CURIAM.
We grant the petition for habeas corpus to file a belated appeal.
On the merits, we reverse and remand to the trial court with alternative direction either (a) to issue a subsequent order, attaching thereto the portions of the record in support thereof as required by Florida Rule of Criminal Procedure 3.850, or (b)'to conduct an evidentiary hearing and rule upon the allegations raised in petitioner’s motion.
This being a pro se proceeding, we remind petitioner that in order to obtain further review in this court, he must appeal any new ruling of the trial court upon remand.
HERSEY, C.J., and LETTS and GLICK-STEIN, JJ., concur.